Citation Nr: 0735693	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).   

The veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In his testimony, the veteran recounted injuring his lower 
back in service when he was crushed by a crane.  The 
veteran's service medical records contain a service hospital 
discharge summary dated which reflects that the veteran was 
hospitalized at the United States Army Hospital, Ryukyu 
Islands, from November 2 through 10, 1970.  He reportedly had 
been caught between the counterbalance and the frame of a 
crane shortly before admission.  The final diagnosis was 
blunt abdominal trauma.  The record does not contain any 
mention of a back injury.  However, other than the discharge 
report, the actual hospitalization records from that injury 
are not contained in the claims file.  

Another service medical record indicates that the veteran was 
seen at the United States Army Hospital in Okinawa on 
November 16, 1970.  It was again noted that he had blunt 
trauma to the abdomen.  He reportedly was healing, but had 
mild difficulty walking.  It is unclear whether he had any 
inpatient treatment at that hospital.  

The veteran has presented a medical opinion dated in January 
2007 from his treating physician, Herbert W. Percival, M.D., 
in which he concluded that the veteran's current back 
problems were due to the crane injury in service.

On the other hand, a VA examiner in October 2004 concluded 
that the question of whether a current back disorder is 
related to service could not be resolved without resorting to 
mere speculation.  That examiner noted, however, that the 
case was "made difficult by the fact that there are very few 
military notes available for review."  

In light of the forgoing factors, the Board finds that 
additional efforts should be made to obtain the 
hospitalization records, as they may contained significant 
details regarding the nature and extent of the injuries 
sustained by the veteran at that time.  The Board notes that 
38 C.F.R. § 3.159(c)(2) provides in pertinent part that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The VA also has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
In the event that additional service records are obtained 
showing complaints pertaining to the back, another opinion 
from the VA examiner who performed the examination in October 
2004 would be warranted.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
of the veteran's reported service 
hospitalization records from the National 
Personnel Records Center.  In particular, 
the RO should attempt to obtain the 
records from the reported period(s) of 
hospitalization at the United States Army 
Hospital in Okinawa from November 1970, 
and the United States Army Hospital in 
Ryukyu Islands also dated in November 
1970.  The Board notes that service 
hospitalization records are often stored 
separately from the veteran's other 
service medical records, and the search 
request should specify that the separate 
records be obtained.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  
38 C.F.R. § 3.159.  

2.  Thereafter, if any additional service 
medical records are obtained showing 
complaints of back pain, the file 
(including the additional records) should 
be referred to the VA examiner who 
previously afforded the veteran a VA 
spine examination for the purpose of 
obtaining an addendum regarding whether 
the additional records alter the previous 
opinion regarding the etiology of the 
current low back disabilities. 

3.  The RO should review the addendum to 
determine if it is in compliance with this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



